ATTORNEY GRIEVANCE                          *      IN THE
COMMISSION OF MARYLAND                             COURT OF APPEALS
                                            *      OF MARYLAND
           Petitioner,
                                            *      Misc. Docket AG No.       91
v.
                                            *      September Term, 2016
ALEX JONATHAN BROWN
                                            *
           Respondent.

                                            DEER
           This matter came before the Court on the Joint Petition for Reprimand by Consent

ﬁled by the Attorney Grievance Commission of Maryland and Respondent, Alex Jonathan

                                                                                      _
Brown. The Court, having considered the Petition and the record herein, it is this 27th

day   of         September      ,   2017,

           ORDERED, that Respondent, Alex Jonathan Brown, be and he is hereby

REPRIMANDED for violating Rule 8.4(d) of the Maryland Lawyers’ Rules of

Professional Conduct.




                                                    /s/ Clayton Greene Jr.
                                                   Senior Judge




14597/0/02487ISOADOCXVI